DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to amendment filed on 09/03/2021. Claims 1-20 are pending and being considered. Claims 1, 7 and 13 are independent. Claims 1, 7 and 13 are amended. Thus, claims 1-20 are rejected. 

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 09/03/2021 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 7, the claim recite limitation(s), such as "… prior to obtaining the authorization…” in lines 26-27 of the claim, which has not been previously defined and is unclear. Therefore, there is insufficient antecedent basis for the limitation(s) "… prior to obtaining the authorization…” as recited in the claim.
Dependent claims 8-12 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SOFFER; Aviv (US 2015/0020189 A1), hereinafter (SOFFER), in view of Munns et al. (US 9,460,319 B1), hereinafter (Munns), and further in view of Laurence Hamid (US 2010/0186084 A1), hereinafter (Hamid).

Regarding claim 1, SOFFER teaches a method to control access to an electronic module based, in part, on a state of a physically locking component of a lock mechanism (SOFFER, Figs. 16-17, discloses to control USB security plug 13 of the USB security device 20 partially based on status of locking component (such as, locking teeth 8 inserted/connected to the USB jack 31 of host device 30 (see Fig. 5) or locking teeth 8 removed/disconnected from the USB jack 31 of host device 30 (see Fig. 4)) after authentication being performed), the physically locking component physically engaging between the electronic module and a cage containing a plurality of components for a computing system (SOFFER, Fig. 5 and Para. [0116], discloses that once the USB security plug 13 of USB security device 20 is fully inserted into the USB jack 31 of the host device 30, locking teeth 8 penetrates the USB jack shielding tab holes 34 and therefore mechanically secure the USB security plug 13 into position inside the host USB jack 31, and as disclosed in Para. [0099-0100], wherein the host device 30 may be any electronic or computing device (such as host PC, laptop, docking station, appliance, server, etc.) having USB female USB jacks, as shown in Fig. ), the method comprising: identifying a request to access the electronic module, the electronic module to function, after access is granted, as a physical subcomponent of the computing system (SOFFER, Fig. 8 and Para. [0137], discloses that the SCF 129 receives control commands from the Wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link (as described above in Para. [0140-0145]) to provide short distance remote control of the isolated USB security plug device 120, and as further disclosed in Para. [0220] and [See step F (864) in FIG. 16], discloses to authenticate the USB security plug device), the request originating from an independent access mechanism not in physical contact with a control mechanism communicatively connected to the lock mechanism that provides access to the electronic module (SOFFER, Fig. 5 and Para. [0028], discloses that the USB security device 120 further comprises a Security Controller Function (SCF) 129 that drives the said solenoid (which controls the movement of the locking tooth 8, see Para. [0020-0021]) and coupled to a remote controller receiver function, wherein said remote-control receiver function is capable of receiving user commands from a remote control device 155 (i.e., an independent access mechanism) through communication channels such as radio frequency antenna 150); 
determining that the physically locking component is in a locked state such that the electronic module is secured within the cage (SOFFER, Fig. 5 and Para. [0116-0117], discloses that when authentication and security function 27 de-energizes ), 
However SOFFER fails to explicitly disclose but Munns teaches obtaining an authorization of the request using the control mechanism, the authorization indicating that access is granted (Munns, Col. 3 (lines 46-57), discloses a controller mechanism positioned within the housing of the USB device, the controller mechanism being configured to transmit control signals to actuate the linear actuator to thereby cause the one or more locking arms to move between the locked position and the unlocked position, in response to successful validation of the authentication credentials received from the external computing device); 
initiating the request after the authorization indicating that access is granted is received at the electronic module (Munns, Col. 3 (lines 46-57), in response to successful validation of the authentication credentials at the controller mechanism, the controller mechanism being configured to transmit control signals (i.e., initiate the request) to actuate the linear actuator to thereby cause the one or more locking arms to move between the locked position and the unlocked position); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Munns’ into the teachings of ‘SOFFER’, with a motivation to obtain an authorization of the request using the control mechanism, the authorization indicating that access is granted, as 
However SOFFER as modified by Munns fails to explicitly disclose but Hamid teaches wherein: the electronic module is non-functional with respect to the computing system prior to obtaining the authorization that access is granted and determining the locked state (Hamid, Para. [0003], discloses that the user is required to provide authentication data in the form of a password or a biometric input after the USB flash drive is connected (i.e., determined locked state) to a computer system or other electronic device. Once authenticated successfully, the user is able to read and write data from and to the USB flash drive. If the user is not authenticated successfully, then user access to the data that is stored on the USB flash drive is denied, or see also Para. [0023], discloses that a user can only read/retrieve data, that is stored within the peripheral memory storage device 100 (hereinafter, the electronic module), simply upon coupling/connecting (i.e., locked state) the communication interface of the peripheral memory storage device 100 to an available USB port of the first system and further upon successful user authentication); and a software authentication between the electronic module and the computing system is only initiated after determining the locked state (Hamid, Para. [0003], discloses that the user is required to provide authentication data in the form of a password or a biometric input after the USB flash drive is connected (i.e., determined locked state) to a computer system or other electronic device, or see also Para. [0023], discloses that communication is established between the peripheral memory storage device 100 and a first system, such as for instance by coupling (i.e., ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hamid’ into the teachings of ‘SOFFER’ as modified by ‘Munns’, with a motivation wherein the electronic module is non-functional with respect to the computing system prior to obtaining the authorization that access is granted and determining the locked state, as taught by Hamid, in order to provide data security such as by supporting multiple authentication processes for controllably enabling read and/or write functionality of a removable memory storage device; Hamid, Para. [0001].

Regarding claim 2, SOFFER as modified by Munns in view of Hamid teaches the method of claim 1, wherein SOFFER further teaches the request to access the electronic module includes enabling or disabling operation of the electronic module (SOFFER, Fig. 16 (Steps 863- 864), discloses to lock and connect the USB security device with the host device, and/or as disclosed in Fig. 17 (Steps 962 and 955), discloses to unlock and disconnect the USB security device from the host device).  

Regarding claim 3, SOFFER as modified by Munns in view of Hamid teaches the method of claim 1, wherein SOFFER further teaches the lock mechanism includes the physically locking component and a logically locking component and verifying that the physically locking component of the lock mechanism is actuated to an unlocked state when a request to remove the electronic module is identified (SOFFER, Para. [0118], discloses that once the USB security plug 20 is locked in place, the only possible way to remove it from USB jack 31 is through the following process: [0119] a. The user uses a local or remote security program communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program. [0120] b. Command is sent to the proper host 30 USB port, associated with USB jack 31, to release the lock. Command is preferably encrypted to improve security. [0121] c. Once the command is received and preferably authenticated by the Authentication and security function 27, the Authentication and security function 27 energizes the solenoid 24 and provides user indication through LED indicator 19. [0122] d. The user then can press the push-button 18 to bend the leaf spring 16 and release the locking teeth 8 from the host USB jack 31 shielding tab holes 34. [0123] e. The user now may pull the USB security plug 20 out of the USB jack 31 of host 30).  

Regarding claim 4, SOFFER as modified by Munns in view of Hamid teaches the method of claim 1, wherein SOFFER further teaches the authorization of the request includes: confirming the request is logically linked to the electronic module using a unique identifier wirelessly transmitted from the independent access mechanism, and confirming the request contains credentials associated with the electronic module (SOFFER, Para. [0137], discloses that the SCF 129 receives control commands from the Wired or wireless remote-control receiver function or see also Para. [0042], discloses to entering a code associated with said electromechanical USB lock device into a remote device; communicating and authenticating a lock-release command from said remote device to said USB lock device).  

Regarding claim 5, SOFFER as modified by Munns in view of Hamid teaches the method of claim 4, wherein SOFFER further teaches the credentials are obtained from at least one authorization mechanism of the independent access mechanism using at least one of a biometric sensor and a contactless tag device incorporated into the independent access mechanism (SOFFER, Fig. 8 and Para. [0146], discloses that the remote control device 155 uses the selected link as described above to provide short distance remote control of the isolated USB security plug device 120. Remote control device 155 may further comprising of means to detect nearby USB plug device serial number through bar-code reader 162 (i.e., contactless tag device) or an integrated receiver function that uses same antenna 156, and as disclosed in Para. [0147], wherein a touch-screen 160 (i.e., biometric sensor) may be added at the remote control device 155 to enter other commands).

6, SOFFER as modified by Munns in view of Hamid teaches the method of claim 1, wherein SOFFER further teaches the request is made via at least one mechanism of the independent access mechanism using at least one of a biometric sensor, a contactless tag device, and an access request button (SOFFER, Fig. 8 and Para. [0146], discloses that the remote control device 155 uses the selected link as described above to provide short distance remote control of the isolated USB security plug device 120. Remote control device 155 may further comprising of means to detect nearby USB plug device serial number through bar-code reader 162 (i.e., contactless tag device) or an integrated receiver function that uses same antenna 156, and as disclosed in Para. [0147], wherein a Keypad or touch-screen 160 (i.e., biometric sensor) may be added at the Remote control device 155 to enable manual entry of USB security plug serial numbers or to enter other commands).  

Regarding claim 7, SOFFER teaches a computing system comprising (SOFFER, See Fig. 8): 
SOFFER, Para. [0019], the solenoid is controlled by said authentication and security function based on commands received from said coupled host device, and as disclosed in Para. [0017], wherein the solenoid (24) is capable of enabling and disabling the device (USB security plug (13)) locking through mechanical linkage with said at least one locking tooth (8) after authentication is performed (see Para. [0050])); 
a system board; a cage connected to the system board, the cage including a physical lock mechanism and adapted to receive the electronic module (SOFFER, Fig. 3 and Para. [0105 and 0116], discloses a push-button 18 is mounted on a flexible leaf spring 16 having one or more locking teeth 8 that are designed to engage with shielding tab holes 34 inside standard USB jack 33, locking the security plug 13 to the USB jack 33. Leaf spring 16 is designed to provide pressure on locking teeth 8 to secure the USB security plug having an electromechanical solenoid lock inside host computer USB jack 31 and to prevent its advertent, malicious, or inadvertent removal, and as disclosed in Para. [0099-0100], wherein the host device 30 may be any electronic or computing device (such as host PC, laptop, docking station, appliance, server, etc.) having USB female USB jacks (as shown in Fig. 7). It is known in the art that the system board is connected to the system cage having plurality of components), 
the physical lock mechanism to physically engage with the electronic module to: prevent, when locked, insertion or removal of the electronic module with respect to the cage (SOFFER, Fig. 5 and Para. [0105], discloses a physical locking mechanism including locking tooth 8 in a locked state, which prevents the removal of USB security plug 13 of the USB security device 20 from USB jack 31 of the host device 30); and 
prevent, when unlocked, functionality of the electronic module with respect to the system board (SOFFER, Fig. 16 [step 6 (955)] and Para. [0230, discloses that the USB lock device is removed, it fails to communicate with the security SW of the host computer/server); and Page 3 of 13Application No.: 15/774,375Attorney Docket No.: 90600970 Response to Final Office Action dated January 4, 2021 
a control mechanism communicatively connected to the physical lock mechanism and the electronic modules the control mechanism to (SOFFER, Fig. 8, depicts a SCF 129 connected to the physical lock mechanism 18 (having one or more locking teeth 8) and security plug 13 of the USB security device 120): 
control movement of the physical lock mechanism between a locked state and an unlocked state (SOFFER, Para. [0028], discloses that the security controller function (SCF) drives the said solenoid, and as disclosed in Para. [0021 or 0033], wherein the said solenoid mechanically restricts/controls movement of the at least one locking tooth 8 between a locked state (see Fig. 5) and unlocked state (see Fig. 4)); 
enable or disable functional operation of the electronic module with respect to the system board (SOFFER, Fig. 16 depicts to authenticate the USB security plug device, in order to communicate (i.e., enable) with the host computer/server, and as depicted in Fig. 17, the USB security device is removed from the USB jack, it will fail (i.e., disabled) to communicate with the host device); and 
receive requests to lock or unlock and to enable or disable the electronic module based on wireless communication from an independent access mechanism not in physical contact with the control mechanism (SOFFER, Fig. 8 and Para. [0137], discloses that the SCF 129 receives control commands from the wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link (as described above in Para. [0140-0145]) to provide short distance remote control of the ), 
However SOFFER fails to explicitly disclose but Munns teaches a security device to control physical locking and logical access to an electronic module (Munns, Abstract, discloses a security device that comprises a controlling mechanism and a securing/locking mechanism to control access, and as disclosed in Col. 1 (lines 63-67), wherein the controller mechanism is configured to transmit a control signal (i.e., represents the logical access) to actuate the linear actuator to thereby cause the locking arms (i.e., represents the physical locking) to move from the locked position to the unlocked position (or vice versa) in response to successful validation of the authentication credentials), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Munns’ into the teachings of ‘SOFFER’, with a motivation to provide a security device to control physical locking and logical access to an electronic module, as taught by Munns, in order to detect the security risks associated with external devices connected to computers and further block/prevent unauthorized access; Munns, Col. 1 (lines 5-30).
However SOFFER as modified by Munns fails to explicitly disclose but Hamid teaches wherein the electronic module is non-functional with respect to the system board prior to obtaining the authorization that access is granted and determining the locked state (Hamid, Para. [0003], discloses that the user is required to provide authentication data in the form of a password or a biometric input after the USB flash drive is connected (i.e., determined locked state) to a computer system or other electronic device. Once authenticated successfully, the user is able to read and write data from and to the USB flash drive. If the user is not authenticated successfully, then user access to the data that is stored on the USB flash drive is denied, or see also Para. [0023], discloses that a user can only read/retrieve data, that is stored within the peripheral memory storage device 100 (hereinafter, the electronic module), simply upon coupling/connecting (i.e., locked state) the communication interface of the peripheral memory storage device 100 to an available USB port of the first system and further upon successful user authentication), and a software authentication for logical access is not initiated until after physical locking is verified (Hamid, Para. [0003], discloses that the user is required to provide authentication data in the form of a password or a biometric input after the USB flash drive is connected to a computer system or other electronic device, or see also Para. [0023], discloses that communication is established between the peripheral memory storage device 100 and a first system, such as for instance by coupling (i.e., physically locking) the communication interface 104 to an available USB port of the first system. Once communication is established with the first system, the user is prompted to provide authentication data, such as for instance a password. The prompt optionally is in response to an attempt to read data from the peripheral memory storage device 100, or simply upon connecting the peripheral memory storage device 100 to the first system).  


Regarding claim 8, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 7, wherein SOFFER further teaches the physical lock mechanism includes a secure lock pin attached to the system board that extends through the cage and engages with a secure lock on the electronic module (SOFFER, Para. [0116], discloses that once the USB security plug 13 of USB security plug 20 is fully inserted into the host USB jack 31, locking teeth 8 penetrates the USB jack shielding tab holes 34 and therefore mechanically secure the USB security plug 20 into position inside host USB jack 31).  

Regarding claim 9, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 7, wherein SOFFER further teaches the control mechanism includes a control panel coupled to the electronic module and a module board electrically connected to the system board (SOFFER, Fig. 8 depicts a SCF 129 coupled to the USB security plug 13, and as disclosed in Para. [0101], discloses that an authentication and security function 27 is connected to the USB plug ).  

Regarding claim 10, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 7, wherein SOFFER further teaches the control mechanism further includes a control logic to manage communication between the electronic module and the system board (SOFFER, Fig. 8 and Para. [0133], discloses that the SCF 129 is also coupled to the switch or sensor 25 to receive indications about the USB security plug 13 state by detecting the position of push-button 18 or Leaf spring 16, and as disclosed in Para. [0106], wherein the switch or sensor 25 also provides feedback to the Authentication and security function 27 about the current position of the Metal pin or lever 23, as disclosed in Para. [0101], wherein the authentication and security function 27 is connected to the USB plug contacts 12 of the USB security plug 13 through lines 9a and 9b to enable software loaded on host computer 30 to positively authenticate the USB security plug 13).  

Regarding claim 11, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 7, wherein SOFFER further teaches further comprising the independent access mechanism associated with the electronic module that provides authorization data (SOFFER, Para. [0137], discloses that the SCF 129 receives control commands from the Wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as disclosed in Para. [0119], the user uses a local or ).  

Regarding claim 12, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 11, further comprising a secure programming and charging station to provide authorization data to the independent access mechanism (SOFFER, Para. [0119], discloses that the user uses a local or remote security program (i.e., installed on the remote device 155, Fig. 8) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program, and/or as disclosed in Para. [0042], discloses to entering a code associated with said electromechanical USB lock device into a remote device).  

Regarding claim 16, SOFFER as modified by Munns in view of Hamid teaches the method of claim 1, wherein SOFFER further teaches the independent access mechanism is a key fob (SOFFER, Fig. 8 depicts a remote device 155).  

Regarding claim 17, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 7, wherein SOFFER further teaches the independent access mechanism is a key fob (SOFFER, Fig. 8 depicts a remote device 155).  

Regarding claim 18, SOFFER as modified by Munns in view of Hamid teaches the computing system of claim 17, wherein SOFFER further teaches the key fob is programmed with access credentials that are communicated, using a radio frequency identification (RFID) or near field communication (NFC) protocol, to the electronic module prior to enabling the electronic module (SOFFER, Para. [0119], discloses that the user uses a local or remote security program (i.e., installed on the remote device 155, shown in Fig. 8) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link as described above (in Para. [0141-0142]) to provide short distance remote control of the isolated USB security plug device 120).  

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munns et al. (US 9,460,319 B1), hereinafter (Munns), in view of SOFFER; Aviv (US 2015/0020189 A1), hereinafter (SOFFER), and further in view of Laurence Hamid (US 2010/0186084 A1), hereinafter (Hamid).

Regarding claim 13, Munns teaches a security device to control access to an electronic module that functions as a physical subcomponent of a computing system, the security device comprising (Munns, Abstract, discloses a security device for securing computer ports that are in use and also for securing unused computer ports of an electronic device. The security device typically comprises a controlling mechanism and a securing/locking mechanism. Where the controlling mechanism is configured to cause the securing/locking mechanism to move between a locked state and an unlocked state to control access to the computer ports): 
a physical lock mechanism associated with the electronic module and coupled to a cage of the computing system (Munns, Col. 1 (lines 49-56), discloses a securing/locking mechanism positioned within the housing of the security device (as shown in Figs. 2a-2b), the securing/locking mechanism comprising: one or more locking arms that are configured to extended into and engage the computer port in a locked position and disengage the computer port in an unlocked position and a linear actuator configured to cause the one or more locking arms to move between the locked position and the unlocked position); 
a logical lock mechanism to enable or disable functionality of the electronic module with respect to the computing system (Munns, Col. 1 (lines 56-67), discloses a controller mechanism (as shown in Figs. 2a-2b) which is configured to transmit a control signal to actuate the linear actuator to thereby cause the locking arms to move from the locked position to the unlocked position in response to successful validation of the authentication credentials, e.g., the linear actuator comprises a micro-stepper motor/a micro-solenoid motor, wherein the controller mechanism is configured to transmit control signals/electric current that cause the micro-stepper motor/the micro-solenoid to rotate/displace a shaft of the linear actuator as disclosed in Col. 2 (lines 16-25). In other words, the transmitted control signal/electric current represents to a logical lock mechanism which rotate/displace a shaft of the linear actuator to cause the one or more locking arms to move between the locked position and the unlocked position); and 
a control mechanism communicatively coupled to both of the physical lock mechanism and the logical lock mechanism of the electronic module, the control mechanism to (Munns, Col. 1 (lines 63-67), discloses a controller mechanism which is (i.e., represents the logical lock mechanism) to actuate the linear actuator to thereby cause the locking arms (i.e., represents the physical locking mechanism) to move from the locked position to the unlocked position in response to successful validation of the authentication credentials. In other words, the controller mechanism is communicatively coupled to the locking mechanism (i.e., logically by transmitting signals and physically thereby cause the locking arms to move from the locked position to the unlocked position)): 
Munns, Col. 1 (lines 61-63), wherein the controller mechanism is configured to receive authentication from an external computing device): 
when to activate the physical lock mechanism, when to inactivate the physical lock mechanism, when to activate the logical lock mechanism, and when to inactivate the logical lock mechanism (Munns, Col. 3 (lines 46-57), discloses a controller mechanism positioned within the housing of the USB device, the controller mechanism being configured to transmit control signals (i.e., represents the logical lock mechanism) to actuate the linear actuator to thereby cause the one or more locking arms to move between the locked position and the unlocked position, in response to successful validation of the authentication credentials received from the external computing device); 
control movement of the physical lock mechanism (Munns, Col. 15 (lines 57-67) and Col. 16 (lines 1-10), a controller device to control movement of the locking arm from a locked position towards an unlocked position); and control the logical lock mechanism between an activated state and an inactivated state (Munns, Col. 3 ), 
However Munns fails to disclose but SOFFER teaches to wirelessly interface with an independent access mechanism to determine (SOFFER, Fig. 8 depicts a remote device 155 which communicates remotely with USB security device 120):
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation to wirelessly interface with an independent access mechanism, as taught by SOFFER, in order to prevent operation of an unauthorized USB device after the removal of the legitimate USB device and the connection of an unauthorized device instead and further prevents from certain types of attacks that use tampered or modified USB devices; SOFFER, Para. [0162].
However Munns as modified by SOFFER fails to disclose but Hamid teaches Wherein, prior to obtaining an authorization to grant access at the electronic module from the independent access mechanism and verifying the physical lock mechanism is in a locked state, the electronic module is non- functional with respect to the computing system and a software authentication between the electronic module and the computing system is not initiated (Hamid, Para. [0023], discloses that communication is established between the peripheral memory storage ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hamid’ into the teachings of ‘Munns’ as modified by ‘SOFFER’, with a motivation wherein the electronic module is non-functional with respect to the system board and a software authentication between the electronic module and the computing system is not initiated prior to obtaining an authorization to grant access at the electronic module from the independent access mechanism and verifying the physical lock mechanism is in a locked state, as taught by Hamid, in order to provide data security such as by supporting multiple authentication processes for controllably enabling read and/or write functionality of a removable memory storage device; Hamid, Para. [0001].

14, Munns as modified by SOFFER in view of Hamid teaches the security device of claim 13, wherein Munns fails to teach but SOFFER teaches the independent authorization mechanism includes at least one authorization device selected from a biometric sensor and a contactless tag device (SOFFER, Fig. 8 and Para. [0146], discloses that the remote control device 155 uses the selected link as described above to provide short distance remote control of the isolated USB security plug device 120. Remote control device 155 may further comprising of means to detect nearby USB plug device serial number through bar-code reader 162 (i.e., contactless tag device) or an integrated receiver function that uses same antenna 156, and as disclosed in Para. [0147], wherein a touch-screen 160 (i.e., biometric sensor) may be added at the remote control device 155 to enter other commands).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation wherein the independent authorization mechanism includes at least one authorization device selected from a biometric sensor and a contactless tag device, as taught by SOFFER, in order to prevent the connection of an unauthorized device, and further prevents from certain types of attacks that use tampered or modified USB devices ; SOFFER, Para. [0162].

Regarding claim 15, Munns as modified by SOFFER in view of Hamid teaches the security device of claim 13, wherein Munns and Soffer further teaches the independent access mechanism is programmed to communicate with the control mechanism and to provide authorization data to the control mechanism (Munns, Col. 1 (lines 61-63), wherein the controller mechanism is configured to receive ).  

Regarding claim 19, Munns as modified by SOFFER in view of Hamid teaches the security device of claim 13, wherein Munns fails to explicitly disclose but SOFFER further teaches the independent access mechanism is a key fob (SOFFER, Fig. 8 depicts a remote device 155).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation wherein the independent access mechanism is a key fob, as taught by SOFFER, in order to provide short distance remote control of the isolated USB security plug device 120; SOFFER, Para. [0146].

Regarding claim 20, Munns as modified by SOFFER in view of Hamid teaches the security device of claim 19, wherein Munns fails to explicitly disclose but SOFFER further teaches the key fob is programmed with access credentials that are communicated, using a radio frequency identification (RFID) or near field communication (NFC) protocol, to the electronic module prior to enabling the electronic module (SOFFER, Para. [0119], discloses that the user uses a local or remote security program (i.e., installed on the remote device 155, shown in Fig. 8) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link as described above (in Para. [0141-0142) to provide short distance remote control of the isolated USB security plug device 120).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation wherein the key fob is programmed with access credentials that are communicated, using a radio frequency identification (RFID) or near field communication (NFC) protocol, to the electronic module prior to enabling the electronic module, as taught by SOFFER, in order to provide short distance remote control of the isolated USB security plug device 120; SOFFER, Para. [0146].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496